By the Court,
Marcy, J.
The rule of last term, allowing an attachment in the alternative, was improvidently ordered. The power of the court to compel discoveries in cases of this kind is limited to nonsuiting a plaintiff, or striking out a plea or notice of special matter of a defendant, or debarring him from any defence in relation to which a discovery is sought; and by an express provision, their power is confined to the remedies mentioned. The motion for the attachment is therefore denied. 2 R. S. 200, § 26.)